-   ---------------   --------   --------------   ------




                                     UNITED STATES DISTRICT COURT                                       FILED
                                     FOR THE DISTRICT OF COLUMBIA                                        OCT 1 7 2011
                                                                                                   Clerk, U.S. District & Bankruptcy
Tyrone Julius,                                                       )                            Courts for the District of ColumbIa
                                                                     )
                 Plaintiff,                                          )
                                                                     )
        v.                                                           )   Civil Action No.   II   lb~4
                                                                     )
Ms. Branch,                                                          )
                                                                     )
                 Defendant.                                          )

                                                    MEMORANDUM OPINION

        This matter is before the Court on plaintiff's pro se complaint and application to proceed

in Jorma pauperis. The Court will grant plaintiff's application and dismiss the complaint for lack

of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an

action "at any time" it determines that subject matter jurisdiction is wanting).

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.c. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

       Plaintiff, a District of Columbia resident, apparently is suing a branch of TD Bank in the

District of Columbia for damages exceeding $999 million. He appears to claim that his

SmarTrip card is missing $20. The cryptic complaint neither presents a federal question nor

provides a basis for diversity jurisdiction because the parties are not of diverse citizenship and

plaintiff's monetary demand is incredibly out of proportion to the alleged injury and the minimal

jurisdictional amount. See Jumara v. State Farm Ins. Co., 555F.3d 873, 877 (3d Cir. 1995)

("The allegations on the face of the complaint control the amount in controversy unless it appears




                                                                                                                               3
" 'to a legal certainty the claim is really for less than the jurisdictional amount .... ' ") (quoting

Horton v. Liberty Mut. Ins. Co., 367 U.S. 348, 353 (1961)) (other citation omitted). A separate

Order of dismissal accompanies this Memorandum Opinion.




DATE: October -12,2011                          U




                                                    2